Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/18/2020. Claims 1, 5, 8-19, 21-23, 26-29 have been amended, claims 30-31 have been added. Claims 1-31 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14-15, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (U.S. Pub No. 2008/0065632 A1), and in view of Kuscher et al (U.S. Patent No. 9,589,033).


As per claim 1, Nam discloses a search method, comprising: 
obtaining, by one or more processors associated with a terminal, query information based at least in part on an input to a first application unit (Par [0025] receiving the query and the information search request); 
searching, by the one or more processors, index information for a second application unit among a plurality of application unites based at least in part on the query information, wherein the index information comprise information that pertains application, wherein: the information that pertains to the second application unit comprises content of the application unit a Uniform Resource Identifier of the application unit (Par [0022, 0036, 0038] index information and URL information); and
determining, by the one or more processors, the second application based at least in part on a search result; and running, by the one or more processors, the application unit (Par [0014, 0021] search result). 

However, Kuscher discloses an application unit among a plurality of application units, the application unit is a sub-unit of a corresponding application (Col 4 lines 1-48. Plurality application units)
the application unit in response to selection from a user of the terminal, the application unit being run without installing the application on the terminal (Col 3 lines 65-67, col 4 lines 1-29).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuscher into the teachings of Nam in order to provide convenience for users.As per claim 2, Nam discloses the method of claim 1, wherein the application unit is a service component to provide service functions (Par [0022] plurality of web pages). As per claim 3, Nam discloses the method of claim 1, wherein two or more application units can be combined and run (par [0022]). As per claim 4, Nam discloses the method of claim 1, wherein searching the index information comprises: searching local index information based at least in part on the query information, wherein the index information is created according to application data of local applications (Par [0022] creating index information and URL at user terminal). As per claim 6, Nam discloses the method of claim 5, further comprising: obtaining application data of a 
As per claim 26, Nam discloses a device, comprising: 
one or more processors configured to: obtain query information (Par [0025] receiving the query and the information search request);
search index information for a second application unit among a plurality of application unites based at least in part on the query information, wherein the index information comprise information that pertains application, wherein: the information that pertains to the second application unit comprises content of the application unit a Uniform Resource Identifier of the application unit (Par [0022, 0036, 0038] index information and URL information);

Nam does not explicitly disclose an application unit among a plurality of application units, the application unit is a sub-unit of a corresponding application; the application unit in response to selection from a user of the terminal, the application unit being run without installing the application on the terminal.
However, Kuscher discloses an application unit among a plurality of application units, the application unit is a sub-unit of a corresponding application (Col 4 lines 1-48. Plurality app units);
the application unit in response to selection from a user of the terminal, the application unit being run without installing the application on the terminal (Col 3 lines 65-67, col 4 lines 1-29).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuscher into the teachings of Nam in order to provide convenience for users.

As per claim 28, Nam discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
obtaining, by one or more processors, query information (Par [0025] receiving the query and the information search request);
searching, by the one or more processors, index information for a second application unit among a plurality of application unites based at least in part on the query information, wherein the index information comprise information that pertains application, wherein: the information that 
determining, by the one or more processors, the second application based at least in part on a search result; and running, by the one or more processors, the application unit (Par [0014, 0021] search result). 
Nam does not explicitly disclose an application unit among a plurality of application units, the application unit is a sub-unit of a corresponding application; the application unit in response to selection from a user of the terminal, the application unit being run without installing the application on the terminal.
However, Kuscher discloses an application unit among a plurality of application units, the application unit is a sub-unit of a corresponding application (Col 4 lines 1-48. Plurality app units);
 the application unit in response to selection from a user of the terminal, the application unit being run without installing the application on the terminal (Col 3 lines 65-67, col 4 lines 1-29).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuscher into the teachings of Nam in order to provide convenience for users.

 


Claims 18-23, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (U.S. Pub No. 2008/0065632 A1), and further in view of Park et al (U.S. Pub. No. 2013/0117290 A1), Kuscher et al (U.S. Patent No. 9,589,033).
As per claim 18, Nam discloses a method, comprising: 

the web index information is searched for a second application unit from among a plurality of application units based on an input to a first application unit on a terminal; the second application unit is searched based on at least in an input to a first application unit (Par [0014, 0021]).
Nam does not explicitly disclose obtaining, by a web search engine hosted by a server connected to a network, application data from one or more application center platforms, wherein the one or more application center platforms store one or more application units.
However, Park discloses obtaining, by a web search engine hosted by a server connected to a network, application data from one or more application center platforms, wherein the one or more application center platforms store one or more application units (par [0039, 0042, 0051] request and brings data from the application data).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Park into the teachings of Nam in order to provide service to user (Par [0011]).

Nam and Park do not explicitly disclose an application unit from among a plurality of application unit, wherein the application unit is sub-unit of a corresponding application; the second application unit is executable without installing the application on the terminal.
However, Kuscher discloses an application unit from among a plurality of application unit, wherein the application unit is sub-unit of a corresponding application (Col 4 lines 1-48); 
the second application unit is executable without installing the application on the terminal (Col 3 lines 65-67, col 4 lines 1-29).

As per claim 19, Nam discloses the method of claim 18, wherein the application unit includes a service component for providing service functions (Par [0022]). As per claim 20, Nam discloses the method of claim 18, wherein two or more application units are combinable to run together (Par [0022]). As per claim 21, Park discloses the method of 18, wherein the obtaining of the application data from the one or more center platforms comprises: collecting, by a crawler invoked by the web search engine, the application data of at least one application unit from the one or more application center platforms (Par [0011, 0041]). As per claim 22, Nam discloses the method as described in claim 21, further comprising: receiving a search request; obtaining query information based at least in part on the search request; searching the web index information based at least in part on the query information; and providing a search result to a terminal (Par [0022] creating index information and URL at user terminal).As per claim 23, Nam discloses the method of claim 18, wherein the application data comprises: unit information of the application unit; the unit information comprising at least one of application descriptive information, application address information, and unit interaction protocol information; and the search result comprising unit interaction protocol information (Par [0036] store the index 
one or more processors configured to: create web index information based at least in part on the application data wherein; one or more application units respectively corresponding to one or more application (Par [0036] creating index information);
the web index information is searched for a second application unit from among a plurality of application units based on an input to a first application unit on a terminal; the second application unit is searched based on at least in an input to a first application unit (Par [0014, 0021]).
Nam does not explicitly disclose obtaining, by a web search engine hosted by a server connected to a network, application data from one or more application center platforms, wherein the one or more application center platforms store one or more application units.
However, Park discloses obtaining, by a web search engine hosted by a server connected to a network, application data from one or more application center platforms, wherein the one or more application center platforms store one or more application units (par [0039, 0042, 0051] request and brings data from the application data).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Park into the teachings of Nam in order to provide service to user (Par [0011]).

Nam and Park do not explicitly disclose an application unit from among a plurality of application unit, wherein the application unit is sub-unit of a corresponding application; the second application unit is executable without installing the application on the terminal.

the second application unit is executable without installing the application on the terminal (Col 3 lines 65-67, col 4 lines 1-29).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuscher into the teachings of Nam in order to provide convenience for users.
As per claim 29, Nam discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
creating, by the web search engine, web index information based at least in part on the application data, wherein the web index information is searched for an application (Par [0036] creating index information).
Nam does not explicitly disclose obtaining, by a web search engine hosted by a server connected to a network, application data from one or more application center platforms, wherein the one or more application center platforms store one or more application units.
However, Park discloses obtaining, by a web search engine hosted by a server connected to a network, application data from one or more application center platforms, wherein the one or more application center platforms store one or more application units (par [0039, 0042, 0051] request and brings data from the application data).


Nam and Park do not explicitly disclose an application unit from among a plurality of application unit, wherein the application unit is sub-unit of a corresponding application; the second application unit is executable without installing the application on the terminal.
However, Kuscher discloses an application unit from among a plurality of application unit, wherein the application unit is sub-unit of a corresponding application (Col 4 lines 1-48); 
the second application unit is executable without installing the application on the terminal (Col 3 lines 65-67, col 4 lines 1-29).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuscher into the teachings of Nam in order to provide convenience for users.




Claims 5, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (U.S. Pub No. 2008/0065632 A1), and further in view of Kuscher et al (U.S. Patent No. 9,589,033), and Oliver et al (U.S. Pub No. 2014/0359598 A1).
As per claim 5, Nam discloses the method of claim 4, further comprising: in response to the application unit corresponding to, communicating a search request to search web index information based at least in part on the query information, wherein the web index information is based at least in part on the application data obtained from an application center (Par [0036]).

However, Oliver discloses the query information not being found in the local index information (Par [0029]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Oliver into the teachings of Nam as modified by Kuscher in order to improve the search result.
As per claim 7, Nam discloses the method of claim 6, wherein communicating the search request to search the web index information based at least in part on the query information, in response to the application unit corresponding to, comprises: sending, by the local search engine, the query information to a server-side web search engine, and causing the web search engine to search the web index information based at least in part on the query information (Par [0036]).
Nam and Kuscher do not explicitly disclose the query information not being found in the local index information.
However, Oliver discloses the query information not being found in the local index information (Par [0029]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Oliver into the teachings of Nam as modified by Kuscher in order to improve the search result.
As per claim 13, Oliver discloses the method of claim 12, further comprising: in response to a determination that the static service process determines that the application unit is not present locally 



Claims 16-17 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable Nam et al, Kuscher et al, and further in view of Yasmin Fathy (Large-Scale Indexing, Discovery and Ranking for the Internet of Thing (IoT) Vol. 9, No. 4 March 2010).
As per claim 16, Nam discloses the method of claim 1, wherein the obtaining the query information, searching the index information based at least in part on the query information, determining the application unit based at least in part on the search result (Par [0022, 0056]).
 Nam and Kuscher do not explicitly disclose running the application unit are performed by an Internet of Things system comprising a plurality of Internet of Things devices, the plurality of Internet of Things devices within the Internet of Things system interacting through search application units. 
However, Fathy discloses running the application unit are performed by an Internet of Things system comprising a plurality of Internet of Things devices, the plurality of Internet of Things devices within the Internet of Things system interacting through search application units (Section 1. Introduction).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fathy into the teachings of Nam as modified by Kuscherin order to develop techniques and approaches large scale distributed application (Page 1).
As per claim 17, Fathy discloses the method of claim 16, further comprising: generating, by a first device 

Claims 16-17 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable Nam et al,  Park et l, Kuscher et al, and further in view of Yasmin Fathy (Large-Scale Indexing, Discovery and Ranking for the Internet of Thing (IoT) Vol. 9, No. 4 March 2010).

As per claim 24, Nam and Park, and Kuscher do not explicitly disclose the method of claim 18, wherein the web index information is searched in connection with an Internet of Things system comprising a plurality of Internet of Things devices, the plurality of Internet of Things devices within the Internet of Things system interacting through search application units. 
However, Fathy discloses wherein the web index information is searched in connection with an Internet of Things system comprising a plurality of Internet of Things devices, the plurality of Internet of Things devices within the Internet of Things system interacting through search application units (Section 1. Introduction).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fathy into the teachings of Nam as modified by Park and Kuscher in order to develop techniques and approaches large scale distributed application (Page 1).As per claim 25, Nam discloses the method of claim 18, wherein before creating web index information 
Nam and Park and Kuscher do not explicitly disclose one or more Internet of Things devices.
However, Fathy discloses one or more Internet of Things devices one or more Internet of Things devices (Section 1. Introduction).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fathy into the teachings of Nam as modified by Park and Kuscher in order to develop techniques and approaches large scale distributed application (Page 1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

June 30, 2021



/THU N NGUYEN/Examiner, Art Unit 2154